Howard, J.
— The logs replevied were attached to secure supposed liens of laborers, accruing under the provisions of the statute of 1848, c. 72. The defendant, as an officer, had seized them on executions in order to perfect the liens. It is agreed that the logs were cut on land of the plaintiffs, and that they are their property, unless the defendant can hold them by virtue of the liens and proceedings mentioned. The provisions of the statute referred to, which are material to this case are, that “ any person who shall labor at cutting, hauling or driving logs, masts, spars or other lumber, shall have a lien on all logs and lumber he may aid in cutting, hauling or driving as aforesaid, for the amount stipulated to be paid for his personal services, and actually due.” And that any person having a lien may secure it by attachment. § 1 and 2.
Plummer & Chapin labored for Cross, an operator on the plaintiffs’ land, as the case finds, in cutting and hauling a portion of the logs, “ furnishing a six-horse team, sleds, rigging, &c.; and for their wages, and for the use of the team, sleds, rigging, &c., furnished by them, they recovered judgment against Cross for the sum of $206,40, debt and costs, for which they claim the lien on which the defence in part is placed. The statute authorized a lien for their personal services only, which could not include the use of the team or its appropriate appointments. By mingling the claim for which they could have enforced a lien, with that to which no such privilege could attach, and taking judgment for the whole in gross, they must be regarded as having waived the right to any lien. There cannot now be a separation of the claims merged in one judgment, and for no portion of the judgment can a special privilege be successfully asserted.
. Cross settled with Burns, the other laborer, for his personal services in cutting and hauling the same logs, by giving him his' negotiable note for the amount. On this note Burns recovered judgment, and claims to have secured a lien for the amount, as for personal services, by attachment of. the *129logs. But the note operated as payment for the services, and defeated the lien.
The Act of 1851, c. 216, was passed after the commencement of this suit, and after the recovery of the judgments, upon which the defendant relies to support the liens in question. It provides that no “ such action or lien shall be defeated by reason of the plaintiff’s having liquidated the amount due, and received a promissory note therefor, unless it shall have been expressly taken in discharge of the amount due and of said lien.” This provision is prospective in its operation. It could not renew a lien which had been discharged before the statute was created, without impairing the obligation of contracts, and infringing rights secured by the constitution.
The defence, therefore, fails upon every ground assumed, and judgment will be entered for the plaintiff, according to the agreement of the parties.
Shepley, C. J., and Tenney, Rice and Appleton, J. J., concurred.